Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-31 of copending Application No. 17/348561. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 are generic to all that is recited in claims 1-31 of the Application No. 17/348561.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11 & 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-9, claim a method for setting parameters in an autonomous working device, the method comprises steps of (e.g. claim 1)  “each of the regional servers corresponds to one of a plurality of geographic regions”;  “a first one of the regional magnetic data…“; “the first one of the regional …”; “the plurality of magnetic measurements were received … “; “at the mapping server updating ...”; and “from the mapping server communicating  ...” are directed towards certain methods of an idea of itself; software and mathematical relationship/formulas which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO), the claim cites servers which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element (such claim 21) of using one or more processor, one or more computer-readable non-transitory which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, claims, “a method comprising: at a mapping server …”, is indefinite because it claims both an apparatus and method steps. (See MPEP 2173.05 (p) (II), “Product and Process in the Same Claim”).
Claim 2-9 depend upon the rejected claim 1 above.

Claim 11 claims “one or more computer-readable non-transitory storage … when execute to: at a mapping server …” is indefinite.  The claim fails to define a relationship between the computer readable non-transitory storage and the server.
Claim 12-20 depend upon the rejected claim 11 above.

	Claim 21 claims “an apparatus comprising: … at a mapping server ...” is unclarified and indefinite.  The claims fail to define a relationship between the apparatus and the server.
Claim 22-30 depend upon the rejected claim 21 above.
Below are cited references that teach the claimed subject matter as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkovich (20200103477) in view of Bliss (20100106801).
With Regarding claims 1, 11, and 21, Berkovich discloses a system comprising:
	A server 126 receives a plurality of regional magnetic data from mobile devices 100 (see Fig.1, [0044]-[0046]).
	The server generating and updating the geomagnetic map (magnetic fingerprint map) based on the regional magnetic data (local coordinate frame), see at least [0046]-[0050]+),
The server transmitting geomagnetic map information to one or more of the magnetic navigation devices for localization or navigation (see at least [0040]-[0046]+).  
Berkovich fails to teach regional servers in the network system.
Bliss teaches a network system which includes a  server 248, a wireless network 246, base stations 244, vehicles and mobile devices  (see at least Fig.2A & Fig,2B, [0044]-[0063]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Berkovich by including a local servers such as base stations as taught by Bliss for improving the mapping network system. 
  
With regarding claims 2, 12 & 22, Berkovich teaches that each of one or more of the magnetic navigation devices is a mobile phone, an automotive navigation system, a marine navigation system, or an aerial navigation system (device 100 may be a handheld device, such as smart phone, etc., see at least [0034]).  

With regarding claims 3, 13 & 23, Berkovich teaches that each of one or more of the magnetic navigation devices comprises: a processing system; a magnetic sensor system; a global navigation satellite system (GNSS) receiver; an inertial navigation system (INS); 69721078_1Attorney Docket No.Patent Application No. 088263.011617/494,431 Page 3 of 11 a wireless module; and a memory operable to store a magnetic navigation application, geomagnetic map information, and user interface (UI) map information  (navigation device 100 comprises a hose processor 102, an external sensor 114, a memory 104, and etc., see at least Fig.1, [0041]).  

With regarding claims 4, 14 & 24, Berkovich teaches that each of one or more of the magnetic navigation devices is operable to perform navigation or localization using geomagnetic map information the geomagnetic map data without a global navigation satellite system (GNSS) signal (see at least [0039]-[0045]+).  

With regarding claims 5, 15 & 25, Berkovich teaches that each of one or more of the magnetic navigation devices is operable to perform navigation or localization using one (see at least [0041]-[0043]+).  

With regarding claims 6, 16 & 26, Berkovich teaches that each of one or more of the magnetic navigation device is operable to determine an operational mode for navigation or localization based on a global navigation satellite system (GNSS) -signal strength and network-connection strength at the magnetic navigation device (see at least [0041]-[0045]+).  

With regarding claims 7, 17 & 27, Berkovich teaches that the operational mode is one of a regular mode, GNSS denied mode, network denied mode, or blind mode (see at least[0048]-[0049]+).  

With regarding claims 8, 18 & 28, Berkovich teaches that the one of the regional magnetic data sets were generated based on a weighting of one or more the magnetic measurements according to one or more trust coefficients assigned to one or more of the magnetic navigation devices (the magnetic fingerprint map comprises locations associates of a distribution of a 3D magnetic measurement, see at least [0053]+).  

With regarding claims 9, 19 & 29, Berkovich teaches that the regional magnetic data sets were generated in part by a similarity correlation analysis on the magnetic measurements, wherein the magnetic measurements were collected over a period of time (see at least [0045]-[0046]+).  

With regarding claims 10, 20 & 30, Berkovich teaches that each of one or more of the magnetic measurements from one of the magnetic navigation devices comprises an identifier of the magnetic navigation device; an indicator of a device type of the one of the magnetic navigation devices; a trajectory indicating one or more geomagnetic readings by the one of magnetic navigation device; and a time stamp indicating a starting time of the trajectory ((see at least [0053]-[0060]+);.  

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Torimotor (20130279543) discloses a network system including servers, phones for assistant navigation and location information (see the abstract). 
Tan (20200293508) discloses a system for updating geomagnetic information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662